Citation Nr: 9925572	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-13 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for unnamed 
disabilities and conditions secondary to exposure to Agent 
Orange.

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to a compensable evaluation for the residuals 
of fragment wounds to the right upper arm and the dorsum of 
the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran had active service during the Vietnam Era and 
was stationed in the Republic of Vietnam where he may have 
been exposed to chemical dioxins.

3.  Although the veteran claims that he suffers from various 
disabilities secondary to exposure to chemical dioxins, he 
has failed to specify what kind of disabilities he now 
suffers therefrom as a result of said exposure.

4.  The service medical records are negative for any 
treatment for or findings of a psychiatric condition.

5.  The veteran has been diagnosed as having schizophrenia.

6.  Medical evidence has not been presented that would 
etiologically link his mental condition with his military 
service or any incidents therein.

7.  While in service the veteran received shrapnel wounds to 
the right hand and the right upper arm.

8.  Although the veteran has some residual scars from the 
shrapnel wounds, the scars themselves are well-healed and 
have not had any functional effect on the body parts 
affected. 


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
unnamed disabilities secondary to exposure to Agent Orange is 
denied for failure to state a claim upon which relief may be 
granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309 
(1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The claim for entitlement to service connection for 
schizophrenia is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

3.  The criteria for a compensable evaluation for the 
residuals of shrapnel wounds to the right upper arm and the 
dorsum of the right hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
7805 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Agent Orange

The veteran served in the Republic of Vietnam for 
approximately one year where he may have experienced exposure 
to chemical dioxins.  As a result of this possible exposure, 
he claims that he now suffers from unnamed residuals, and 
asks for VA compensation therefor.

To receive VA compensation benefits, the veteran must have a 
disease, disability, or condition for which compensation may 
be provided.  38 C.F.R. § 3.303 (1998).  The veteran claims 
that he suffers from "unnamed residuals" but he has not 
indicated from what disabilities, if any, he now suffers that 
were caused by exposure to Agent Orange.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals (the Court) [since renamed 
as the United States Court of Appeals for Veterans Claims] 
reiterated its position previously reported in King v. Brown, 
5 Vet. App. 19, 21 (1993) and Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  That is, per 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998), the appellant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  

The Sabonis decision went further and distinguished a not 
well grounded claim from those without legal merit and from 
those lacking entitlement under the law, stating that the two 
last named should be denied, or the appeal to the BVA 
terminated.  The veteran's claim for service connection for 
unspecified disabilities resulting from exposure to Agent 
Orange fits in that category.  

"Service connected means, with respect to disability . . . 
that such disability . . . was incurred or aggravated . . . 
in line of duty in the active military, naval, or air 
service."  38 C.F.R. § 3.1(k) (1998).  (Emphasis provided.)  
It is thus clear that unless there is a disability, there is 
nothing to service connect. 

Since the veteran has failed to identify any residuals that 
he currently suffers from due to Agent Orange exposure, he 
has failed to state a claim for which relief may be granted.  
In other words, since he is not claiming a particular 
disability or disease as being caused by chemical dioxin 
exposure, there is no possible legal entitlement, and thus 
the claim must be denied.

B.  Psychiatric Condition

The veteran also claims that he suffers from a psychiatric 
condition [schizophrenia] and that it is related to his 
service in the US Marine Corps.  As such, he has asked for VA 
benefits for said disability.  A service connection claim 
must be well-grounded.  A well-grounded claim requires more 
than mere allegations; it must be plausible and with merit.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  For a claim to be well-grounded, there 
must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show incurrence in service if 
the veteran was engaged in combat and the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (1998).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the United States Court of Veterans Appeals, hereinafter the 
Court, has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for a psychiatric 
condition.  

The service medical records are negative for any findings or 
manifestations of schizophrenia while the veteran was in 
service.  Within three months of his separation from service 
in April 1970, he sat for a VA Compensation and Pension 
Examination (July 27, 1970).  A psychiatric condition, 
disease, or disability was not then diagnosed.  Per the 
claims folder, the veteran did not start to exhibit signs of 
a mental disability until 1977 - seven years after his 
discharge.  Since that time, he has been diagnosed and 
treated for a personality disorder and schizophrenia.  
However, the medical records do not etiologically link any of 
the psychiatric conditions from which the veteran has been 
diagnosed therewith over the years with his military service.  
Despite the many contentions made by the appellant, the 
medical records do not corroborate those contentions.  
Moreover, medical treatises and articles have not been 
provided to bolster the appellant's case - there are only the 
personal statements to support the claim.

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury and disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  Competent medical 
evidence has not been submitted by the appellant 
demonstrating that his current psychiatric condition is 
related to military service or any incidents therein.  Mere 
contentions of the appellant, no matter how well-meaning, 
without supporting medical evidence that etiologically 
relates the claimed conditions with the veteran's service do 
not constitute a well-grounded claim.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (Where the determinative issue 
involves medical causation or a medial diagnosis, competent 
medical evidence to the effect that claim is "plausible" or 
"possible" is required.).  Therefore, the claim of 
entitlement to service connection for schizophrenia is not 
well-grounded and the claim is denied. Edenfield v. Brown, 8 
Vet. App. 384 (1994) (en banc).

II.  Increased Evaluation

Per the claims folder, on May 7, 1969, the veteran sustained 
multiple fragment wounds to the right hand and right upper 
arm from a hostile explosive device.  See Western Union 
Telegram from the Commandant, May 10, 1969.  He was treated 
for the wounds and returned to full duty until he was 
discharged in April 1970.  The service medical records do not 
chronicle the seriousness of the wounds received and the only 
mention in the service medical records about the wounds do 
not appear until the veteran's discharge physical.  On that 
physical, it was noted that there was a shrapnel wound scar 
on the right upper arm (3" x 1/4") and on the back of the 
right hand (length unknown).

After service, the veteran applied for VA benefits and he was 
subsequently awarded a noncompensable evaluation for the 
residuals of shrapnel wounds to the right upper arm and 
dorsum of the right hand with no loss of function.  VA Form 
21-6796, Rating Decision, September 2, 1970.  This evaluation 
was based on the following examination accomplished on August 
20, 1970:

	. . . there was a well healed scar 
one inch in length mildly elliptical in 
shape over the upper edge of the belly of 
the right biceps muscle at its 
anterolateral border.  This was a 
superficial wound extending just through 
the skin with no nerve or artery damage.  
No defect in the belly of the biceps can 
be palpated and there is no functional 
disturbance.  There are three well healed 
scars on the dorsum of the right hand.  
One at the base of the second metacarpal 
to the index finger.  This covers 
approximately three quarters of an inch 
in length, is superficial in character 
with no evidence of damage to underlying 
bone or soft parts.  There is another 
scar approximately one inch in length 
just proximal to the head of the third 
metacarpal bone.  The tendons and bones 
are easily palpable under this scar.  
There is no adherence of the skin to the 
tendon.  There is a full range of motion 
of the index and middle fingers with no 
disturbance of function of these tendons 
and no evident damage to the underlying 
bone.  The third scar is one inch in 
length and located on the medial surface 
of the distal end of the proximal phalanx 
of the third finger.  Again on 
examination, there is a full range of 
motion of all joints of both index and 
middle fingers with no evidence of 
malfunctions of the extensor tendons to 
these fingers.  There is no evidence of 
any damage to the lumbricals, the 
interosseous membranes or interosseous 
muscles.

Twenty seven years later, the veteran requested an increased 
evaluation for this condition.  In conjunction with his 
claim, a medical examination of the right upper arm and right 
hand was accomplished.  Compensation and Pension Examination, 
August 12, 1997.  Upon completion of the that exam, the 
examiner wrote:

The examination revealed a well healed 
wound in the upper one-third of the right 
upper arm located slightly medially.  
This is irregularly shaped and measures 
about 1 x 3 cm.  It is nontender and has 
no proximal significance.  He has a well 
healed 2.5 cm scar on the extensor 
surface of the long finger of the right 
hand that is not particularly tender.  On 
the dorsum of his right hand (extensor 
surface), he has some small punctate 
depigmented areas that apparently are the 
sites of the shrapnel wound.  I do not 
elicit any particular tenderness or 
abnormality on my examination to identify 
a trigger point.  The veteran does have 
normal range of motion of his shoulder, 
elbow, forearm, wrist and fingers.  He 
incidentally is left-handed.

Although functional loss was not noted at any of the wound 
sites, the doctor did report that there was a complaint of 
hypersensitivity to the scar on the dorsum of the hand.  

Following that examination, the veteran's file was forwarded 
for review by the RO rating board, which, in turn, denied the 
veteran's claim for a compensable evaluation.  He then 
appealed to the Board for review.

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

The veteran's disability has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 7805 (1998), which states scars will 
be rated on limitation of function of the part affected.  See 
also 38 C.F.R. Part 4, Diagnostic Code 7805 (1998).  Where 
there are disfiguring scars of the head, face, or neck, 
resulting in complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement, a 50 percent evaluation will be assigned.  
Where the disfiguring scars of the head, face, or neck or 
severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles, a 30 percent 
evaluation will be assigned.  Where the scars are moderate 
and disfiguring, a 10 percent evaluation will be assigned.  
Where the scars are slight, a zero percent evaluation will be 
assigned.  38 C.F.R. Part 4, Diagnostic Code 7800 (1998).  
When, in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast, or the like, the 50 
percent rating may be increased to 80 percent, the 30 percent 
rating may be increased to 50 percent, and the 10 percent 
rating may be increased to 30 percent.  38 C.F.R. Part 4, 
Diagnostic Code 7800 (1998).  A compensable evaluation for 
scars (other than burn scars or disfiguring scars of the 
head, face, or neck) requires that they be poorly nourished, 
with repeated ulceration, that they be tender and painful on 
objective demonstration; or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. Part 
4, Diagnostic Codes 7803, 7804, and 7805 (1998).

The clinical findings do not show poorly nourished or 
markedly discolored scars.  The veteran does not have 
tenderness or swelling around the scarred area. Neurological 
and reflex testing have been negative for any abnormalities, 
and no paralysis has been observed.  The evidence also does 
not show any type of functional impairment around the 
affected areas.  In determining whether an increased 
evaluation is warranted, the VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case an increased rating must be denied.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  It is the conclusion of the Board that the 
evidence does not support the veteran's claim and his claim 
for a compensable evaluation is denied.


ORDER

1.  Entitlement to service connection for unnamed 
disabilities and conditions secondary to exposure to Agent 
Orange is denied.

2.  Entitlement to service connection for schizophrenia is 
denied.

3.  Entitlement to a compensable evaluation for the residuals 
of fragment wounds to the right upper arm and the dorsum of 
the right hand is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

